United States Court of Appeals
                  For the First Circuit

No. 06-2722

                UNITED STATES OF AMERICA,
                        Appellee,

                            v.

                  SAMUEL BRISTOL-MÁRTIR,
                   Defendant, Appellant.


No. 06-2723
                UNITED STATES OF AMERICA,
                        Appellee,

                            v.

                CARLOS OLIVERAS-GONZÁLEZ,
                  Defendant, Appellant.


No. 06-2724
                UNITED STATES OF AMERICA,
                        Appellee,

                            v.

                FRANCISCO SANTIAGO-ALBINO,
                   Defendant, Appellant.


No. 06-2725
                UNITED STATES OF AMERICA,
                        Appellee,

                            v.

                    OMAR MARRERO-CRUZ,
                  Defendant, Appellant.
                           ERRATA SHEET


     The opinion of this Court issued on June 26, 2009, is amended
as follows:

     On p. 7, line 5:   Delete the word "an."